Appellate Case: 22-2087     Document: 010110749204         Date Filed: 10/05/2022      Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         October 5, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  CURTIS TOLBERT,

        Petitioner - Appellant,

  v.                                                            No. 22-2087
                                                     (D.C. No. 1:20-CV-00009-WJ-KK)
  MIKE DELATORRE; ATTORNEY                                       (D. N.M.)
  GENERAL FOR THE STATE OF NEW
  MEXICO,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Curtis Tolbert, a New Mexico prisoner proceeding pro se, 1 filed a 28 U.S.C.

 § 2254 petition challenging his convictions stemming from the sexual abuse, including

 rape, of his fourteen-year-old daughter. Mr. Tolbert pleaded no contest to eleven counts

 in 2011 and was sentenced to a term of sixty-nine years of incarceration, with fifty-four

 years suspended. The district court dismissed Mr. Tolbert’s petition and denied a




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
        1
         Because Mr. Tolbert is proceeding pro se, “we liberally construe his filings, but
 we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 22-2087     Document: 010110749204         Date Filed: 10/05/2022      Page: 2



 certificate of appealability (“COA”) because it held the petition was untimely where

 Mr. Tolbert filed the petition more than one year after his convictions became final and

 no other provision or doctrine governing timeliness applied. Mr. Tolbert asks us to issue a

 COA, arguing his petition should be subject to equitable tolling because he only recently

 discovered the legal basis for his claim. Concluding reasonable jurists could not debate

 the district court’s dismissal of Mr. Tolbert’s § 2254 petition, we deny a COA and

 dismiss this matter.

                                  I.     BACKGROUND

        New Mexico authorities arrested Mr. Tolbert in July 2009 for raping his fourteen-

 year-old daughter. His daughter informed a neighbor that her father had sexually

 penetrated her, and the neighbor bought her a recording device which the daughter used

 to record a conversation with her father about the sexual abuse. The neighbor then

 reached out to a friend about the situation, who contacted the police, leading to

 Mr. Tolbert’s arrest. Mr. Tolbert pleaded no contest to eleven felony counts based on the

 sexual abuse and bribing a witness. On April 18, 2011, the New Mexico state district

 court sentenced Mr. Tolbert to sixty-nine years of incarceration with fifty-four years

 suspended, for an actual term of fifteen years. The court entered judgment the same day,

 and Mr. Tolbert did not appeal his convictions.

        On November 9, 2011, Mr. Tolbert filed a habeas corpus petition in state district

 court, arguing he had received ineffective assistance of counsel and his pleas were

 involuntary. The court denied his petition on October 15, 2015, and he sought an

                                              2
Appellate Case: 22-2087      Document: 010110749204          Date Filed: 10/05/2022      Page: 3



 extension of time to petition for certiorari in the Supreme Court of New Mexico. The

 court granted his motion, allowing him an extension to file his petition for certiorari

 through January 13, 2016. He filed his petition on January 19, 2016,2 and the court

 denied the petition as untimely on March 13, 2017. 3 On July 25, 2019, Mr. Tolbert filed a

 second state habeas corpus petition, alleging it was illegal for the State to use his

 daughter’s tape recording of their conversation as evidence. The state district court

 denied the petition. Mr. Tolbert sought certiorari review, but the Supreme Court of New

 Mexico denied his petition on November 8, 2019.

        On December 31, 2019, Mr. Tolbert filed the 28 U.S.C. § 2254 petition at issue

 today with the federal district court, repeating his previous arguments that he had

 received ineffective assistance of counsel, his pleas were involuntary, and the recording




        2
          See Docket, Tolbert v. State, Supreme Court of New Mexico, S-1-SC-35597,
 https://caselookup.nmcourts.gov/caselookup/app, entry dated Jan. 19, 2016 (last visited
 Sept. 30, 2022). We take judicial notice of the docket in Mr. Tolbert’s state post-
 conviction proceedings. See United States v. Smalls, 605 F.3d 765, 768 n.2 (10th Cir.
 2010) (recognizing a court may take judicial notice of docket information from another
 court); United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (“Although we
 are not obliged to do so, we may exercise our discretion to take judicial notice of
 publicly-filed records in our court and certain other courts concerning matters that bear
 directly upon the disposition of the case at hand.”).
        3
          Mr. Tolbert disputes that he untimely filed the petition for certiorari, contending
 that he delivered the petition by certified mail and “it was delivered on January 11, 2016
 to the court.” ROA at 34. But when reviewing a § 2254 application, we presume a state
 court’s factual findings are correct, and the applicant can rebut this presumption only
 with “clear and convincing evidence.” 28 U.S.C. § 2254 (e)(1). Mr. Tolbert has presented
 no evidence to contradict the state court’s finding that his petition for certiorari was
 untimely.
                                               3
Appellate Case: 22-2087     Document: 010110749204          Date Filed: 10/05/2022     Page: 4



 used as evidence by the State violated federal law. 4 On February 24, 2022, Mr. Tolbert

 submitted a motion to amend his petition. In his amended petition, Mr. Tolbert alleged

 the trial judge had participated in a discussion about plea negotiations with his attorney

 and the prosecutor in violation of Federal Rule of Criminal Procedure 11(c)(1). 5

 Mr. Tolbert’s former defense attorney disclosed in an affidavit dated April 14, 2014, that

 she and the prosecutor in Mr. Tolbert’s case had discussed their plea deal negotiations

 with the judge, and the judge “informed [them] that she was inclined to sentence

 Mr. Tolbert to 12–15 years incarceration, provided there was a plea agreed to that

 contained this range.” ROA at 59–60. Mr. Tolbert stated he had only recently become

 aware that the judge’s participation in this conversation violated Federal Rule of Criminal

 Procedure 11(c)(1) and New Mexico Rule of Criminal Procedure 5-304(A)(1) after Fast

 Case Law Library was added to the education computers at his prison.



        4
         Although the district court did not file stamp the petition until January 6, 2020,
 Mr. Tolbert signed it on December 31, 2019, and we “treat the petition as placed in the
 hands of prison authorities on the same day it was signed.” Marsh v. Soares, 223 F.3d
 1217, 1218 n.1 (10th Cir. 2000).
        5
         See Fed. R. Crim. P. 11(c)(1) (“An attorney for the government and the
 defendant’s attorney, or the defendant when proceeding pro se, may discuss and reach a
 plea agreement,” but “[t]he court must not participate in these discussions.”). Because
 Mr. Tolbert’s pleadings are subject to liberal construction, we interpret his claim that the
 judge in his state criminal proceedings violated Federal Rule of Criminal Procedure
 11(c)(1) to also refer to a violation of New Mexico Rule of Criminal Procedure 5-
 304(A)(1). Mr. Tolbert was convicted in state district court, so the New Mexico Rules of
 Criminal Procedure, rather than the Federal Rules of Criminal Procedure, governed the
 proceedings. New Mexico Rule of Criminal Procedure 5-304(A)(1) states “[a] judge who
 presides over any phase of a criminal proceeding shall not participate in plea
 discussions.”
                                              4
Appellate Case: 22-2087     Document: 010110749204          Date Filed: 10/05/2022      Page: 5



        The district court responded to Mr. Tolbert’s petition with an order requesting

 Mr. Tolbert “to show cause why his Petition should not be dismissed as untimely.” Id. at

 92. Regarding references in Mr. Tolbert’s petition to the difficulty he encountered in

 discovering applicable law, the district court advised Mr. Tolbert that he needed to

 “provide ‘specificity regarding the alleged lack of access and the steps he took to

 diligently pursue his federal’ petition.” Id. at 97 (quoting Miller v. Marr, 141 F.3d 976,

 978 (10th Cir. 1998)). Mr. Tolbert responded to the order to show cause with a motion to

 amend, acknowledging that “the original grounds were not filed in a timely ma[nn]er.”

 Id. at 98. He argued “[t]he new grounds filed d[id] not have a time limit because

 Petitioner never knew of this rule 11, it has never been brought up, and did not have legal

 access to this knowledge of Manifest Injustice.” Id. In his proposed amended § 2254

 petition, Mr. Tolbert sought relief based solely on the judge having participated in the

 plea negotiation discussion in violation of Federal Rule of Criminal Procedure 11(c)(1)

 and New Mexico Rule of Criminal Procedure 5-304(A)(1).

        The district court granted Mr. Tolbert’s motion to amend his petition, but then

 dismissed the amended petition, holding he had not established any basis for tolling and

 the one-year statute of limitation set out in 28 U.S.C. § 2244(d)(1) had expired. The court

 rejected Mr. Tolbert’s arguments that his claims were timely because he was previously

 unaware of the legal basis for his claim and had been refused access to transcripts from

 his plea colloquy. The court also denied a COA. Mr. Tolbert responded by filing a motion

 for rehearing and a motion requesting a COA. The court denied Mr. Tolbert’s motions,

                                              5
Appellate Case: 22-2087      Document: 010110749204           Date Filed: 10/05/2022        Page: 6



 holding Mr. Tolbert had presented no basis for the court to reconsider its decision and

 that, to the extent he attempted to present new evidence and arguments, this would be

 considered a successive habeas claim over which the court lacked jurisdiction.

 Mr. Tolbert now asks this court to grant him a COA.

                                       II.     DISCUSSION

                                  A.         Standard for a COA

        An appeal from “the final order in a habeas corpus proceeding in which the

 detention complained of arises out of process issued by a State court” shall be taken to

 the court of appeals only if “a circuit justice or judge issues a certificate of appealability.”

 28 U.S.C. § 2253(c)(1). For a circuit judge to issue a COA, the applicant must have

 “made a substantial showing of the denial of a constitutional right.” Id. § 2253(2).

 District courts may deny habeas petitions based on the merits of the petitioner’s claims or

 based solely on a procedural bar. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a

 district court denies a habeas petition based on a procedural bar, the petitioner must show

 that “jurists of reason would find it debatable whether the petition states a valid claim of

 the denial of a constitutional right, and that jurists of reason would find it debatable

 whether the district court was correct in its procedural ruling.” Id.

                            B.     One Year Statute of Limitation

        Under 28 U.S.C. § 2244(d)(1), “[a] 1-year period of limitation shall apply to an

 application for a writ of habeas corpus by a person in custody pursuant to the judgment of

 a State court.” As relevant to Mr. Tolbert’s petition, this one-year statute of limitation

                                                  6
Appellate Case: 22-2087      Document: 010110749204          Date Filed: 10/05/2022      Page: 7



 starts running from the latest of: (1) the date the judgment in state court became final; or

 (2) “the date on which the impediment to filing an application created by State action in

 violation of the Constitution or laws of the United States is removed, if the applicant was

 prevented from filing by such State action.” 28 U.S.C. § 2244(d)(1). “[T]ime during

 which a properly filed application for State post-conviction or other collateral review

 with respect to the pertinent judgment or claim is pending” does not count toward the

 one-year bar. Id. § 2244(d)(2). The statute of limitation is subject to equitable tolling if

 the prisoner “shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

 extraordinary circumstance stood in his way’ and prevented timely filing.” Holland v.

 Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

 (2005)). “[E]quitable tolling is appropriate only in rare and exceptional circumstances.”

 Sigala v. Bravo, 656 F.3d 1125, 1128 (10th Cir. 2011) (internal quotation marks omitted).

 For example, the Supreme Court recognized in Holland v. Florida that equitable tolling

 may be appropriate where a prisoner has been diligently pursuing his rights but impeded

 by “serious instances of attorney misconduct.” 560 U.S. at 652.

                                        C.     Analysis

        We calculate the one-year statute of limitation for Mr. Tolbert to seek federal

 habeas relief under 28 U.S.C. § 2254 from the date his judgment in state court became

 final. 28 U.S.C. § 2244(d)(1)(A). Although Mr. Tolbert claims he only recently

 discovered the legal basis for his claim, he has not alleged that State action in violation of

 the Constitution or laws of the United States impeded him from filing his petition earlier

                                               7
Appellate Case: 22-2087      Document: 010110749204         Date Filed: 10/05/2022      Page: 8



 thereby justifying a later start to the statute of limitation under 28 U.S.C. § 2244(d)(1)(B).

 The state trial court entered judgment in Mr. Tolbert’s case on April 18, 2011. His time to

 seek an appeal expired thirty days later, on May 19, 2011. See N.M. Stat. Ann. § 39-3-

 3(A)(1) (allowing defendant thirty days to appeal from any final judgment in a criminal

 proceeding); N.M. R. App. P. 12-308(A)(1) (stating that for computing time, periods of

 eleven days or longer start on the day after the triggering event and all days count, unless

 the last day falls on a Saturday, Sunday, or legal holiday). Mr. Tolbert did not file an

 appeal, so his judgment in state court became final for purposes of § 2244(d)(1)(A) on

 May 19, 2011, and the one-year statute of limitation began to run.

        The statute of limitation continued to run until Mr. Tolbert filed a habeas petition

 in state court on November 9, 2011, stopping the clock on the one-year filing period. See

 28 U.S.C. § 2244(d)(2). At this time, 174 days had passed, leaving Mr. Tolbert with 191

 days remaining to timely file a § 2254 petition. The statute of limitation began to run

 again on January 14, 2016, after the state court had dismissed Mr. Tolbert’s habeas

 petition and his time to seek certiorari from the Supreme Court of New Mexico had

 expired. 6 Mr. Tolbert’s time to file under § 2244(d)(1) expired 191 days later, on July 25,



        6
          Mr. Tolbert submitted a petition for certiorari which the Supreme Court of New
 Mexico denied as untimely on March 13, 2017. He argues this was a mistake and his
 petition for certiorari had been delivered prior to his extension deadline. Because
 Mr. Tolbert has not provided “clear and convincing evidence” to support this claim, we
 rely on the Supreme Court of New Mexico’s factual determination that the petition was
 untimely. See 28 U.S.C. § 2254(e)(1). We start the clock on the statute of limitation on
 January 14, 2016, when Mr. Tolbert’s time to petition for certiorari expired. See Gibson
 v. Klinger, 232 F.3d 799, 806 (10th Cir. 2000) (holding that untimely filed appeal does
                                               8
Appellate Case: 22-2087     Document: 010110749204         Date Filed: 10/05/2022        Page: 9



 2016. He did not file an “application for State post-conviction or other collateral review”

 during these 191 days, so the statute of limitation continued to run. See id. Mr. Tolbert

 did not file his 28 U.S.C. § 2254 petition until December 31, 2019—1,253 days after the

 one-year statute of limitation had passed. So, unless Mr. Tolbert has demonstrated that

 jurists could reasonably debate whether his claim is subject to equitable tolling, we must

 deny his request for a COA.

        The only argument Mr. Tolbert has presented for equitable tolling is that he did

 not have access to the computer system through which he accessed the federal rules and

 became aware of Federal Rule of Criminal Procedure 11(c)(1) and New Mexico Rule of

 Criminal Procedure 5-304(A)(1) until February 2020. He does not dispute he had the

 evidence on which his argument is based in 2014, when he received a copy of his defense

 attorney’s affidavit outlining the conversation she had with the judge and prosecutor prior

 to Mr. Tolbert accepting the plea deal. This court has made clear that lack of knowledge

 about the law and general statements about lack of access to research tools are not

 sufficient to demonstrate extraordinary circumstances justifying equitable tolling. See

 Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well established that

 ‘ignorance of the law, even for an incarcerated pro se petitioner, generally does not

 excuse prompt filing.’” (quoting Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999)));




 not extend time that State post-conviction claim is pending under § 2244(d)(2)). But even
 if the clock on the statute of limitation remained on pause through March 13, 2017,
 Mr. Tolbert’s habeas petition would still be time barred.
                                              9
Appellate Case: 22-2087      Document: 010110749204         Date Filed: 10/05/2022     Page: 10



  Miller, 141 F.3d at 978. Rather, a prisoner must “provide[] [] specificity regarding the

  alleged lack of access and the steps he took to diligently pursue his federal claims.”

  Miller, 141 F.3d at 978.

         Mr. Tolbert’s one sentence statement that “[February] was the first time [he] had

  access to the federal rules and case[s] on computer system” falls short of meeting this

  standard. Appellant’s Br. & COA at 11. In Miller, this court rejected a nearly identical

  argument holding that “[i]t is not enough to say that the Minnesota facility lacked all

  relevant statutes and case law or that the procedure to request specific materials was

  inadequate.” 141 F.3d at 978. Mr. Tolbert has not even claimed his facility lacked

  relevant statutes and case law; he asserts only that it lacked a computer system that made

  them easier to navigate. This statement is not enough to demonstrate “[Mr. Tolbert’s]

  failure to timely file was caused by extraordinary circumstances beyond his control.”

  Marsh, 223 F.3d at 1220. Reasonable jurists could not debate whether Mr. Tolbert’s

  claim is subject to equitable tolling and therefore he is not entitled to a COA.

                                    III.   CONCLUSION

         We DENY a COA and DISMISS this matter.




                                                Entered for the Court


                                                Carolyn B. McHugh
                                                Circuit Judge



                                               10